
	
		II
		110th CONGRESS
		1st Session
		S. 874
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  financial assistance program to facilitate the provision of supportive services
		  for very low-income veteran families in permanent housing, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Services to Prevent Veterans
			 Homelessness Act of 2007.
		2.Financial
			 assistance for supportive services for very low-income veteran families in
			 permanent housing
			(a)PurposeThe
			 purpose of this section is to facilitate the provision of supportive services
			 for very low-income veteran families in permanent housing.
			(b)Financial
			 Assistance
				(1)In
			 generalSubchapter V of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						2044.Financial
				assistance for supportive services for very low-income veteran families in
				permanent housing
							(a)Distribution of
				Financial Assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of supportive services described in
				subsection (b) for very low-income veteran families occupying permanent
				housing.
								(2)Financial assistance under this
				section shall consist of per diem payments for each such family for which an
				approved eligible entity is providing or coordinating the provision of
				supportive services.
								(3)(A)Subject to the
				availability of appropriations provided for such purpose, the Secretary shall
				provide to each family for which an approved eligible entity is providing or
				coordinating the provision of supportive services per diem payments in the
				amount of the daily cost of care estimated by such eligible entity (as adjusted
				by the Secretary under subparagraph (C)).
									(B)In no case may the amount of per diem
				paid under this paragraph exceed the rate of per diem authorized for State
				homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this
				title, as adjusted by the Secretary under subsection (c) of such
				section.
									(C)(i)The Secretary may
				adjust the daily cost of care estimated by an eligible entity for purposes of
				this paragraph to exclude other sources of income described in clause (iii)
				that the eligible entity certifies to be correct.
										(ii)Each eligible entity shall provide
				to the Secretary such information with respect to other sources of income as
				the Secretary may require to make the adjustment under clause (i).
										(iii)The other sources of income
				referred to in clauses (i) and (ii) are payments to the eligible entity for
				furnishing services to homeless veterans under programs other than under this
				subchapter, including payments and grants from other departments and agencies
				of the Federal Government, from departments or agencies of State or local
				government, and from private entities or organizations.
										(4)In providing financial assistance
				under paragraph (1), the Secretary shall give preference to entities providing
				or coordinating the provision of supportive services for very low-income
				veteran families who are transitioning from homelessness to permanent
				housing.
								(5)The Secretary shall ensure that, to
				the extent practicable, financial assistance under this subsection is equitably
				distributed across geographic regions, including rural communities and tribal
				lands.
								(6)Each entity receiving financial
				assistance under this section to provide supportive services to a very
				low-income veteran family shall notify that family that such services are being
				paid for, in whole or in part, by the Department.
								(7)The Secretary may require entities
				receiving financial assistance under this section to submit a report to the
				Secretary that describes the projects carried out with such financial
				assistance.
								(b)Supportive
				ServicesThe supportive services referred to in subsection (a)
				are the following:
								(1)Services provided
				by an eligible entity or a subcontractor of an eligible entity that address the
				needs of very low-income veteran families occupying permanent housing,
				including—
									(A)outreach
				services;
									(B)health care
				services, including diagnosis, treatment, and counseling for mental health and
				substance abuse disorders and for post-traumatic stress disorder, if such
				services are not readily available through the Department medical center
				serving the geographic area in which the veteran family is housed;
									(C)habilitation and
				rehabilitation services;
									(D)case management
				services;
									(E)daily living
				services;
									(F)personal
				financial planning;
									(G)transportation
				services;
									(H)vocational
				counseling;
									(I)employment and
				training;
									(J)educational
				services;
									(K)assistance in
				obtaining veterans benefits and other public benefits, including health care
				provided by the Department;
									(L)assistance in
				obtaining income support;
									(M)assistance in
				obtaining health insurance;
									(N)fiduciary and
				representative payee services;
									(O)legal services to
				assist the veteran family with reconsiderations or appeals of veterans and
				public benefit claim denials and to resolve outstanding warrants that interfere
				with the family’s ability to obtain or retain housing or supportive
				services;
									(P)child
				care;
									(Q)housing
				counseling;
									(R)other services
				necessary for maintaining independent living; and
									(S)coordination of
				services under this paragraph.
									(2)Services
				described in paragraph (1) that are delivered to very low-income veteran
				families who are homeless and who are scheduled to become residents of
				permanent housing within 90 days pending the location or development of housing
				suitable for permanent housing.
								(3)Services
				described in paragraph (1) for very low-income veteran families who have
				voluntarily chosen to seek other housing after a period of tenancy in permanent
				housing, that are provided, for a period of 90 days after such families exit
				permanent housing or until such families commence receipt of other housing
				services adequate to meet their current needs, but only to the extent that
				services under this paragraph are designed to support such families in their
				choice to transition into housing that is responsive to their individual needs
				and preferences.
								(c)Application for
				Financial Assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application therefor in such form, in such manner, and containing such
				commitments and information as the Secretary determines to be necessary to
				carry out this section.
								(2)Each application submitted by an
				eligible entity under paragraph (1) shall contain—
									(A)a description of the supportive
				services proposed to be provided by the eligible entity;
									(B)a description of the types of very
				low-income veteran families proposed to be provided such services;
									(C)an estimate of the number of very
				low-income veteran families proposed to be provided such services;
									(D)evidence of the experience of the
				eligible entity in providing supportive services to very low-income veteran
				families; and
									(E)a description of the managerial
				capacity of the eligible entity—
										(i)to coordinate the provision of
				supportive services with the provision of permanent housing by the eligible
				entity or by other organizations;
										(ii)to assess continuously the needs
				of very low-income veteran families for supportive services;
										(iii)to coordinate the provision of
				supportive services with the services of the Department;
										(iv)to tailor supportive services to
				the needs of very low-income veteran families; and
										(v)to seek continuously new sources of
				assistance to ensure the long-term provision of supportive services to very
				low-income veteran families.
										(3)The Secretary shall establish
				criteria for the selection of eligible entities to be provided financial
				assistance under this section.
								(d)Technical
				Assistance(1)The Secretary shall
				provide training and technical assistance to participating eligible entities
				regarding the planning, development, and provision of supportive services to
				very low-income veteran families occupying permanent housing.
								(2)The Secretary may provide the
				training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
								(e)Funding(1)From amounts
				appropriated to the Department for Medical Care, there shall be available to
				carry out this section amounts as follows:
									(A)$15,000,000 for fiscal year
				2008.
									(B)$20,000,000 for fiscal year
				2009.
									(C)$25,000,000 for fiscal year
				2010.
									(2)Not more than $750,000 may be
				available under paragraph (1) in any fiscal year to provide technical
				assistance under subsection (d).
								(f)DefinitionsIn
				this section:
								(1)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
								(2)The term
				eligible entity means—
									(A)a private
				nonprofit organization; or
									(B)a consumer
				cooperative.
									(3)The term
				homeless has the meaning given that term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
								(4)The term
				permanent housing means community-based housing without a
				designated length of stay.
								(5)The term
				private nonprofit organization means any of the following:
									(A)Any incorporated
				private institution or foundation—
										(i)no part of the
				net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
										(ii)which has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
										(iii)which is
				approved by the Secretary as to financial responsibility;
										(B)A for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A).
									(C)A corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A).
									(D)A tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
									(6)(A)Subject to
				subparagraphs (B) and (C), the term very low-income veteran family
				means a veteran family whose income does not exceed 50 percent of the median
				income for an area specified by the Secretary for purposes of this section, as
				determined by the Secretary in accordance with this paragraph.
									(B)The Secretary shall make appropriate
				adjustments to the income requirement under subparagraph (A) based on family
				size.
									(C)The Secretary may establish an income
				ceiling higher or lower than 50 percent of the median income for an area if the
				Secretary determines that such variations are necessary because the area has
				unusually high or low construction costs, fair market rents (as determined
				under section 8 of the United States Housing Act
				of 1937 (42 U.S.C. 1437f)), or family incomes.
									(7)The term
				veteran family includes a veteran who is a single person and a
				family in which the head of household or the spouse of the head of household is
				a
				veteran.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2043 the
			 following new item:
					
						
							2044. Financial assistance for supportive
				services for very low-income veteran families in permanent
				housing.
						
						.
				(c)Study of
			 Effectiveness of Permanent Housing Program
				(1)In
			 generalFor fiscal years 2008 and 2009, the Secretary shall
			 conduct a study of the effectiveness of the permanent housing program under
			 section 2044 of title 38, United States Code, as added by subsection (b), in
			 meeting the needs of very low-income veteran families, as that term is defined
			 in that section.
				(2)ComparisonIn
			 the study required by paragraph (1), the Secretary shall compare the results of
			 the program referred to in that subsection with other programs of the
			 Department of Veterans Affairs dedicated to the delivery of housing and
			 services to veterans.
				(3)CriteriaIn
			 making the comparison required in paragraph (2), the Secretary shall examine
			 the following:
					(A)The satisfaction
			 of veterans targeted by the programs described in paragraph (2).
					(B)The health status
			 of such veterans.
					(C)The housing
			 provided such veterans under such programs.
					(D)The degree to
			 which such veterans are encouraged to productive activity by such
			 programs.
					(4)ReportNot
			 later than March 31, 2010, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the results of the study required by
			 paragraph (1).
				
